 CARPENTERS LOCAL 1102 (INTERNATIONAL INDUSTRIAL)Millwrights Local 1102, United Brotherhood of Car-penters and Joiners of America, AFL-CIO andInternational Industrial Contracting Corpora-tion' and Riggers Local 575, International As-sociation of Bridge, Structural and OrnamentalIron Workers, AFL-CIO. Case 7-CD-43129 March 1984DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISThe charge in this Section 10(k) proceeding wasfiled 19 May 1983 by the Employer, alleging thatthe Respondent, Carpenters Local 1102 (Mill-wrights), violated Section 8(b)(4)(D) of the Nation-al Labor Relations Act by engaging in proscribedactivity with an object of forcing the Employer toassign certain work to employees it representsrather than to employees represented by IronWorkers, Local 575 (Riggers). The hearing washeld on 25 July, 17 and 18 August, and 19 and 20September 1983 before Hearing Officer Laura E.Atkinson.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings. 2I. JURISDICTIONThe Company, a Michigan corporation and amember of the Michigan Cartagemen's Association,Heavy Haulers Division,3is engaged in the movingand erection of machinery at its facility in RoyalOak, Michigan, where it annually has gross reve-nues in excess of $500,000 and performs servicesoutside the State of Michigan valued in excess of$50,000. The parties stipulated, and we find, thatthe Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and thatMillwrights and Riggers are labor organizationswithin the meaning of Section 2(5) of the Act.I At the hearing, Associated Riggers and Constructors, an EmployerAssociation, was granted limited status to make an appearance and file abrief based on its current collective-bargaining agreement with RiggersLocal 575.2 We hereby deny Millwrights' request for oral argument as the recordand briefs adequately present the issues and the positions of the parties.I Michigan Cartagemen's Association, Heavy Haulers Division (MCA)is a multiemployer bargaining association which at the time of hearingrepresented the Employer and about six other employer members en-gaged in the same business.269 NLRB No. 10511. THE DISPUTEA. BackgroundThe dispute involves the movement and installa-tion of heavy machinery and raises issues related tothe Board's determination of a similar dispute inCarpenters Local 1102 (Don Cartage Co.), 160NLRB 1061 (1966). Millwrights, Riggers, andMCA were parties in Don Cartage, which in-volved, inter alia, the assembly, installation, tight-ening, and adjusting of heavy machinery on build-ing trades jobs performed by MCA members incertain Michigan counties. The Board in Don Cart-age awarded to employees represented by Riggersall work involving the assembly and installation ofmachinery by means of power equipment. TheBoard awarded to employees represented by Mill-wrights all work involving the aligning, leveling,and final tightening of machinery. In making theseawards the Board placed great, though not exclu-sive, reliance on then-existing understandingsamong Riggers, Millwrights, and their parent Inter-nationals which apportioned the work in substan-tially the same manner as the Board's determina-tion.4B. Facts of the DisputeAt all times material herein, the Employer hadseparate collective-bargaining agreements withMillwrights and Riggers. In January 1983, the Em-ployer contracted with Chrysler Corporation toload, transport, unload, and erect six large stamp-ing presses being relocated to Chrysler Corpora-tion's Outer Drive Manufacturing Center, Detroit,Michigan. Soon thereafter, business agents for Mill-wrights contacted representatives of the Employerand expressed interest in the Chrysler project. TheEmployer informed Millwrights that the project in-volved no work of the type it normally assigned toemployees represented by Millwrights. Thereafterthe Employer assigned all work on the project toemployees represented by Riggers. In May 1983,' The Board in Don Cartage noted that its decision rested "primarily"on a 1957 inter-union agreement among Millwrights, Riggers, and theirparent Internationals adopting the work apportionment recommended byDr. John T. Dunlop, who was commissioned by the Internationals tostudy and resolve their continuing disputes over work involving themovement and assembly of machinery. The so-called "Dunlop Award"provided, inter alia, that millwrights and riggers would work together inthe assembly and anchoring of machinery installed with power equip-ment. The Board found that this aspect of the Dunlop Award and the1957 agreement was modified by a subsequent opinion and decision of theAppeals Board of the National Joint Board for the Settlement of Jurisdic-tional Disputes, Building and Construction Trades Department, AFL-CIO, in the matter of Chevrolet Spring d Bumper Plant, Livonia, Michigan,also known as the 'YGoodfellow" decision. Specifically, the Board inter-preted Goodfellow as awarding to riggers all work involving machine as-sembly through the use of power equipment. 160 NLRB at 1063, 1064,1069.593 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhile riggers were working on the project, Mill-wrights picketed. Millwrights' and Riggers' parentInternationals dispatched representatives to theproject to resolve the dispute. No resolution wasreached. Millwrights then sought to institute arbi-tration proceedings alleging that the Employer's as-signment constituted a breach of its collective-bar-gaining agreement with Millwrights. Millwrightsalso sought to "interplead" Riggers in the arbitra-tion proceeding. The Employer and Riggers re-fused to participate in the proposed triparty arbitra-tion.C. Work in DisputeThe disputed work involves the moving ofheavy machinery from a temporary holding pointto the point of final installation, and the assemblyand final installation of the machinery.5D. Contentions of the PartiesThe Employer and Riggers contend that there isreasonable cause to believe that a violation of Sec-tion 8(b)(4)(D) has occurred and that there existsno agreed method for voluntary adjustment of thedispute. The Employer and Riggers further con-tend that the work in dispute is of a type awardedto employees represented by Riggers in Don Cart-age, and that, in any event, the work in disputeshould be awarded to employees represented byRiggers based on their relative skills, efficiency ofoperation, area practice, and Employer preference.Millwrights agrees that there is reasonable causeto believe that a violation of Section 8(b)(4)(D) hasoccurred but contends that there is an agreedmethod for voluntary adjustment of the disputebased on tripartite arbitration. Millwrights furthercontends that the award in Don Cartage is nolonger viable due to changed circumstances andpoints to a 1971 agreement between its parentInternational and that of Riggers which altered theinter-union understandings upon which Don Cart-age was based. In addition, Millwrights contendsthat the Employer is required by its collective-bar-gaining agreement with Millwrights to follow the1971 inter-union agreement and assign the disputedwork to a composite crew of millwrights and rig-gers.E. Applicability of the StatuteThe parties stipulated at the hearing that fromapproximately 19 to 25 May 1983, Millwrights in-duced or encouraged individuals employed by theEmployer to engage in a strike by picketing the5 The Notice of Hearing incorrectly described the work in dispute asthe "assembly, cleaning, aligning, and leveling of machinery." The partiesstipulated at the hearing that the work in dispute is as described herein.Employer at Chrysler Corporation's Outer DriveManufacturing Center, Detroit, Michigan, with anobject of forcing the Employer to assign the workin dispute to employees represented by Mill-wrights. The parties further stipulated, and we find,based on the entire record that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated.At the hearing, Millwrights presented evidencethat on 13 June 1983 it submitted to the AmericanArbitration Association a demand for arbitrationover the Employer's alleged breach of its collec-tive-bargaining agreement with Millwrights by as-signing the work in dispute to employees represent-ed by Riggers. Millwrights presented further evi-dence that on 17 August 1983 it requested that Rig-gers be made a party to the arbitration proceedingand that its request was under consideration by theAmerican Arbitration Association. Both the Em-ployer and Riggers stated that they would not par-ticipate in the proposed triparty arbitration. Never-theless, Millwrights contends that, if ordered, theproposed triparty arbitration would constitute anagreed method for voluntary adjustment of the dis-pute. We disagree that the triparty arbitration, evenif ordered, would constitute an agreed method forvoluntary adjustment of the dispute in view of theEmployer's and Riggers' opposition to that forum.6We find, therefore, that there exists no agreedmethod for voluntary adjustment of the disputewithin the meaning of Section 10(k) of the Act.Accordingly, we find that the dispute is properlybefore the Board for determination.F. Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors. NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting), 364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedetermination of this dispute.1. Prior decisions and determinations ofdisputeAs mentioned above, Millwrights, Riggers, andthe Employer, as a member of MCA, were beforethe Board in Don Cartage. The award in Don Cart-6 See, e.g., Stage Employees IATSE (Metromedia), 260 NLRB 424(1982).594 CARPENTERS LOCAL 1102 (INTERNATIONAL INDUSTRIAL)age, which applied to the work of MCA memberson building trades jobs in certain Michigan coun-ties, gave to employees represented by Riggerswork involving the assembly and installation ofmachinery by means of power equipment, and gaveto employees represented by Millwrights work in-volving the aligning, leveling, and final tighteningof machinery.The Employer produced evidence that as amember of MCA it has consistently followed DonCartage in making assignments on building tradesjobs in Michigan. Riggers adduced testimony to thesame effect. The Employer also adduced testimonythat the Chrysler project involved machinery in-stallation with power equipment and involved noleveling or aligning of machinery and little finaltightening.Millwrights adduced testimony that the Employ-er assigned work similar to that in dispute to acomposite crew of Millwrights and riggers on atleast one project after Don Cartage. The Employeradduced testimony to rebut Millwrights' evidence.Even assuming that the Employer made the assign-ment as alleged by Millwrights, this fact does notdetract from the fact that the Employer generallyfollowed Don Cartage in making assignments onbuilding trades jobs. We find, therefore, that theexisting decision in Don Cartage is applicable to thework in dispute and favors an award to employeesrepresented by Riggers.72. Inter-union agreements and industry practiceMillwrights produced evidence that, in 1971, theparent Internationals of Millwrights and Riggersentered into an agreement designed to resolve allthen-present and future disputes between them overthe rigging and installation of machinery. Article 3of the agreement provides in relevant part:Article 3Machinery and/or Equipment found inHeavy Industrial PlantsWe note that a small amount of the work on the Chrysler projectinvolved tightening of machinery-work awarded in Don Cartage to em-ployees represented by Millwrights. Nevertheless, we find that Don Cart-age supports an award of the disputed work to employees represented byRiggers where, as here, little tightening is to be done. As the Boardstated at 160 NLRB 1079 of its decision:The determination we make [modifies the inter-union understand-ingsl so as to assign to Riggers all assembly operations where powerequipment is used, save for the final tightening, adjusting, leveling,and aligning which remains with the Millwrights .We note,moreover, that the Goodfellow decision in effect admonishes the Mill-wrights not to be so technical in their work claims as to require theuse of Millwrights where the work is "so small, or so incidental, orof such short duration" as to warrant the use of riggers alone. Weexpect that admonition to be heeded, and we will take it into ac-count in any future cases that may come before us ....(c) The handling of machinery and/orequipment from the temporary holding pointin the area of installation or the cleaning andsub-assembly area to the final point of installa-tion will be performed by an equal numberedcomposite crew of Iron Workers and Mill-wrights.(d) After composite rigging crew has safelyplaced machinery and/or equipment, Mill-wrights will complete installation, i.e., finalalignment.Millwrights adduced testimony that the 1971 agree-ment has not been repudiated and is generally fol-lowed throughout the country. While the Employ-er and Riggers presented evidence that the 1971agreement was not followed on building trades jobsperformed by the Employer in Michigan, therecord reflects that outside Michigan the Employerapplies the 1971 agreement to the extent permittedby area customs and practices. Accordingly, wefind that the factor of industry practice tends tofavor an award of the disputed work to a compos-ite crew of millwrights and riggers.Millwrights also adduced testimony that the 1971agreement was designed to supersede all inconsist-ent work assignments, including those made byMCA members under Don Cartage. The Employerand Riggers disputed Millwrights' claim. The Em-ployer presented evidence that the terms of the1971 agreement were contemporaneously explainedby representatives of Millwrights' and Riggers'parent Internationals in a meeting of millwrightsand riggers in Detroit, Michigan. The Employer'sevidence reveals that in this meeting, representa-tives of Riggers and its parent International ex-plained the 1971 agreement as having no effect onwork assignments made pursuant to Don Cartage.Riggers also adduced testimony that the presentposition of its parent International is that the 1971agreement was not intended to apply to work byMCA members similar to that involved in DonCartage. In view of this evidence and the fact thatthe 1971 agreement does not specifically addressthe decision in Don Cartage, it has not been estab-lished that an inter-union agreement exists as towork assignments by MCA members on buildingtrades jobs within the 19 Michigan counties cov-ered by Don Cartage.3. Certification and collective-bargainingagreementsNeither Millwrights nor Riggers has been certi-fied by the Board to represent the employees of theEmployer and thus certification is not a factor fa-voring either group of employees. Both Mill-595 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwrights and Riggers have collective-bargainingagreements with the Employer which cover thedisputed work.Millwrights' collective-bargaining agreementwith the Employer requires the Employer toadhere to inter-union agreements involving Mill-wrights' parent International and other National orInternational Unions. However, for reasons dis-cussed above, it has not been established, as Mill-wrights urges, that the parties to the 1971 agree-ment intended it to apply to building trades workby MCA members in the Michigan counties cov-ered by Don Cartage.Riggers' collective-bargaining agreement withthe Employer requires that the Employer abide bythe decision in Don Cartage. As we found abovethat Don Cartage favors an award of the disputedwork to employees represented by Riggers, weconclude that Riggers' collective-bargaining agree-ment with the Employer also favors such anaward.4. Area practiceThe Employer produced evidence that since1966 it has consistently assigned work similar tothat in dispute to employees represented by Rig-gers. Riggers adduced testimony that the Employerand other MCA members always assigned worksimilar to that in dispute to employees representedby Riggers. Riggers also adduced testimony thatjobs performed by MCA members accounted for90 percent of the work done by members of Rig-gers in the previous year.Millwrights adduced testimony that the Employ-er and other MCA members had in the past as-signed work similar to that in dispute to compositecrews of millwrights and riggers. Millwrights ad-duced further testimony that employers who werenot members of the MCA assigned work in disputeto composite crews of millwrights and riggers.The record principally addresses the area prac-tice of the Employer with regard to assignments onbuilding trades jobs. We found above that as tosuch jobs the Employer followed Don Cartage. Ac-cording to testimony adduced by the Employerabout 75 percent of its work in the area involvesnonbuilding trades jobs. Little evidence was pre-sented as to the assignment practices of otherMCA members, and nonmembers performing workon nonbuilding trades jobs in the area. Under thesecircumstances, we find the record inconclusive asto area practice.5. Relative skillsBoth Millwrights and Riggers have apprentice-ship programs in which employees are trained toperform work similar to that in dispute. However,the Employer presented evidence that it exclusive-ly assigns work like that in dispute to employeesrepresented by Riggers. In addition, Riggers ad-duced testimony that 90 percent of the work doneby its members in the previous year was onprojects performed by MCA members. The Em-ployer adduced unrebutted testimony that the ex-tensive experience of employees represented byRiggers made them better qualified to do the workin dispute, with less supervision, than employeesrepresented by Millwrights. We find, therefore,that the relative skills of employees represented byRiggers favors an award of the disputed work tothem.6. Efficiency and economy of operationsThe Employer adduced testimony that assign-ment of the work in dispute to a composite crew ofmillwrights and riggers substantially increases thenumber of employees needed to perform the workand, accordingly, substantially increases the Em-ployer's personnel costs. The Employer also ad-duced unrebutted testimony that the use of a com-posite crew creates idle time for employees of onecraft when functions related to machinery installa-tion must be exclusively performed by crewmem-bers of the other craft.We find, therefore, that this factor favors anaward of the work in dispute to employees repre-sented by Riggers rather than a composite crew ofmillwrights and riggers.7. Employer's assignment and preferenceThe Employer has assigned the disputed work toriggers and prefers to use riggers on similar work.Although not entitled to controlling weight, wefind that the Employer's assignment and preferencefavor an award of the work to employees repre-sented by Riggers.ConclusionUpon the record as a whole, and after full con-sideration of all relevant factors involved, we con-clude that employees who are represented by Rig-gers are entitled to perform the work in dispute.We reach this conclusion relying on Don Cartageand the Employer's practice of assigning workthereunder; the relative skills of employees repre-sented by Riggers; the efficiency and economy ofan all-rigger crew; the Employer's preference; andRiggers collective-bargaining agreement with theEmployer. In making this determination, we areawarding the work in question to employees whoare represented by Riggers, but not to that Unionor its members.596 CARPENTERS LOCAL 1102 (INTERNATIONAL INDUSTRIAL)Scope of AwardAt the hearing, the parties requested that thescope of our determination extend beyond the dis-pute herein to include, at least, similar work per-formed by MCA members on building trades jobsin the Michigan counties in which both Millwrightsand Riggers exercise jurisdiction. In its brief, theEmployer argues for an order limited to its ownwork in this geographical area. In the circum-stances of this case, and noting the history of juis-dictional disputes between Millwrights and Riggersand Millwrights' contention that the 1971 agree-ment covers the relevant geographical area, ouraward shall apply to similar work by the Employerin any of the Michigan counties where both Rig-gers and Millwrights claim jurisdiction.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute:1. Employees of International Industrial Con-tracting Corporation, represented by Riggers Local575, International Association of Bridge, Structuraland Ornamental Iron Workers, AFL-CIO, are enti-tled on building trades jobs to perform the movingof heavy machinery from a temporary holdingpoint to the point of final installation, and the as-sembly and final installation of the machinery, in-cluding final tightening where that work is sosmall, so incidental, or of such short duration as towarrant the use of riggers alone.2. Millwrights Local 1102, United Brotherhoodof Carpenters and Joiners of America, AFL-CIO,is not entitled by means proscribed by Section8(b)(4)(D) of the Act to force or require Interna-tional Industrial Contracting Corporation to assignthe disputed work to employees represented bythat labor organization.3. Within 10 days from this date MillwrightsLocal 1102, United Brotherhood of Carpenters andJoiners of America, AFL-CIO, shall notify the Re-gional Director for Region 7, in writing, whether itwill refrain from forcing the Employer, by meansproscribed by Section 8(b)(4)(D), to assign the dis-puted work in a manner inconsistent with this de-termination.597